 In the Matter of HILLSDALE STEEL PRODUCTS COMPANYandLOCAL663, INTERNATIONAL UNION, UNITED AUTOMOBILEWORKERS OFAMERICA, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-2378.Decided March 27, 1941Jurisdiction:automotive transmissions and power take-offs manufacturingindustry.Investigation and Certification of Representatives:existence of question : re-fusal' to accord union exclusive recognition until Board determined the properbargaining agent ; contract with rival unions granting recognition for mem-bers only, no bar to ; election necessary.Unit Appropriate for Collective Bargaining:All production and maintenanceemployees including inspectors and employees of the drafting and tooldesign department but excluding watchmen, timekeepers, office force andsupervisory employees.Mr. Lloyd J. Haney,of Toledo, Ohio, for the Company.Mr.William L. Thorp,ofDetroit,Mich., andMr.William L.Munger,of East Lansing, Mich., for Local 663.Mr. James A. Morgan,of Detroit,Mich., andMr. Edward H.Hertz,of Jackson, Mich., for Local 701.Eugene M. Purver,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 24, 1940, Local 663, International Union, United Auto-mobileWorkers of America, affiliated With the American Federa-tion of Labor, herein called Local 663, filed with the RegionalDirector for the Seventh Region (Detroit, Michigan), a petition al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Hillsdale Steel Products Company,Hillsdale,Michigan, herein, called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On February 20, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,30 N. L. R. B., No. 93.623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On February 25, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponLocal 663, and upon Local 701, International Union, United Auto-mobileWorkers of America, affiliated with the Congress of Indus-trialOrganizations, herein called Local 701, a labor organizationclaiming to represent employees directly affected by the investigation. 'Pursuant to the notice a hearing was held on March 4, 1941, at..Hillsdale,Michigan, before Earl R. Cross, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and Local701 were represented by their duly authorized representatives, Local663 by counsel; all participated in the hearing.Full opportunity tobe heard, to examine, and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions.The Board has reviewed the rulings of the Trial Exam-iner finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHillsdale Steel Products Company is a Virginia corporation li-censed to do business in Michigan.The Company is a subsidiary ofSpicer Manufacturing Corporation, Toledo, Ohio, and is located atHillsdale,Michigan, where it is engaged in the manufacture ofautomotive transmissions and power take-offs.The Company'sprincipal sources of materials are in Ohio, Michigan and Illinois.The approximate value of the Company's finished productsis $900,-,000 annually.Ninety per cent of these products are sold outside theState of Michigan.H. THE ORGANIZATIONS INVOLVEDLocal 663, International Union, United Automobile Workers ofAmerica, affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of theCompany.Local 701, International Union, United Automobile Workers ofAmerica, affiliated with the Congress of Industrial Organizations, HILLSDALE STEEL PRODUCTS COMPANY625is a lobar organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn October 9, 1940, Local 663 requested the Company to recognizeitas exclusive bargaining agent for the production and mainte-nance employees.The Company refused to do so in the absence ofBoard certification of Local 663 as the exclusive representative of theCompany's employees.The Company did, however, agree to rec-ognize , Local 663 as bargaining agent for its members until theBoard determined the proper bargaining agent.About September17, 1940, Local 701 entered into a written agreement with the Com-pany to be in effect from September 17, 1940, through September 16,1941, whereby the Company granted recognition to Local 701 as bar-gaining agent for its members and agreed to certain conditions ofemployment.Both of these agreements are for recognition of theorganizations as bargaining representatives for their respective mem-bers only, and none of the parties contended that the agreementsconstitute a bar to a determination of the question concerning rep-resentation.We find that said agreements do not bar such adetermination.At the hearing a report prepared by theRegionalDirectorwas introduced in evidence showing that each of the two organ-izationsrepresents a substantial number of the employees in theunit found in Section17, infra,to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECTOF THE QUESTIONCONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company-The statement of the Regional Director concerning claims of authorization for thepurposes of representation shows that(1) Local 663 submitted 156 applications for membership,154 of which bore apparentlygenuine original signatures ; 132 are of persons whose names are on the Company's pay roilof November 16, 1940. 84 of the applications were dated during September and October1940 and 72 bore no dates, but allegedly were signed between September 11 and 30, 1940(2)Local 701 submitted 183 applications for membership of which 133 bore apparentlygenuine original signatures;114 are of persons whose names appear on the Company- sNovember 16, 1940,pay rollThere were also 50 unsigned applications,12 of which borenames of persons on the Company's November 16, 1940,pay roll134 of the applicationswere dated between June 1, 1940, and February 28, 1941 ; 49 bore no dateThe Regional Director stated that 28 of the signatures were duplicatesAt the hearing Local 701 also submitted to the Trial Examiner certain additional appli-cations for membership.At the time of the hearing there were approximately 395 employees in the unit here-inafter found to be appropriate. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantial:relation to trade, traffic, and commerce among the several States,,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITWith the one exception discussed below, all the parties agree that.the unit appropriate for the purposes of collective bargaining shouldconsist of all production and maintenance employees of the Companyincluding inspectors, but excluding watchmen, timekeepers, office,force, and supervisory employees.Local 701 desires to exclude from the unit the employees in the,drafting and tool design department.Local 663 desires their in-clusion. - The Company contends that their work is intimately con-,Iiectedwith that. of the production and maintenance employees.There are 12 tool designers, draftsmen, and processors in this de-partment.They are paid on an hourly basis, work under a foremanin charge of the department, and receive an hourly wage slightly'higher than employees engaged in regular production work.Theyhave no apparent contact with the management.The department is,located in an office building adjoining the production department.We' shall include the employees of the drafting and tool designingdepartment in the appropriate unit.We find that all production and maintenance employees of theCompany including inspectors and employees of the drafting andtool design department, but excluding watchmen, timekeepers, officeforce, and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the,question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by, anelection by secret ballot.At the hearing the parties agreed thateligibility to vote in the election should be determined by the pay-roll period immediately preceding the hearing.We see no reasonhowever, for not following our usual practice, and shall thereforedirect that those eligible to vote in the election shall be the employ-ees in the appropriate unit who were employed by the Companyduring the pay-roll period immediately preceding the date of our HILLSDALE STEEL PRODUCTS COMPANY627,Direction of Election, subject to such limitations and additions asare set forth in the Direction.Upon the basis of the above findings of -fact and upon .the entirerecord,in the case, the Board makes the following :CoNCLusIONs OF LAW1.A question affecting commerce has arisen concerning, the repre-sentation of employees of Hillsdale Steel Products Company, Hills-dale,Michigan, within the meaning of Section 9 (c) and Section 2(6) and- (7) of the Act. ''2.All production and maintenance employees of the Company in-cluding, inspectors and employees of the drafting and tool designdepartment but excluding watchmen, timekeepers, office force andSupervisory employees constitute a unit appropriate' for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.7DIRECTION OF ELECTIONLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Hillsdale Steel Products Company, Hillsdale, Mich-igan, an election by secret ballot shall be conducted as early as possi-ble but not later than thirty (30) days from the date of this DirectionofElection under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations among all production and main-tenance employees of the Hillsdale Steel Products Company whowere employed by it during the pay-roll period immediately preced-ing the date of this Direction, including inspectors and employees ofthe drafting and tool design department and employees who didnot work during such pay-roll period because they were ill or on-action or absent because called for military service and employeeswho were then or have since been temporarily laid off but excludingwatchmen, timekeepers, office force and supervisory employees andthose who have since quit or been discharged for cause to determinewhether they desire to be represented by Local 663, International440135-42-Vol 30--41 ,628DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, United Automobile Workers of America, affiliated with theAmerican Federation of Labor or by Local 701,, International Union,United Automobile Workers of America, affiliated with the Congressof Industrial Organizations for the-purposes of collective bargaining,or by neither.MR.EDWINS.SMITH,dissenting in part:I dissent from the opinion of the majority in respect to the in-clusion within the appropriate unit'of the employees of the draftingand tool design department. It has been the Board's policy toexclude "fringe groups" from the unit where there is disagreement,as here, between competing labor organizations regarding their in-clusion.I see no reason to depart from this practice.'When two labor organizations, each contending, for an industrialunit, are competing, it is only fair that they do so on what isobviously a homogeneous industrial unit.The Board has on severaloccasions expressed the belief that the interests of draftsmen do notcoincide with those of production and maintenance employees.2 Iwould, therefore, exclude the drafting and tool design employeesfrom the unit.'2 SeeMatter of Jamestown Steel PartitionCo. andLocal 309, United Electrical,Radio dMachine Workers of America,29 N. L.R B. 116;Matter of Walker Vehicle Companyand The Automatic Transportation Company, Divisions of The Yale d Towne ManufacturingCompanyandWalker-Automatic Independent Labor Association,7 N. L. R.B. 827.